DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation of “wherein the device comprises no other layers of material that contribute to transitioning between the two states” must be shown or the feature(s) canceled from the claim(s).  In Figs. 1A, 1B, two transparent, electrically conductive films 18, 20 that facilitate the application of electrical potentials to an active layer 12 are illustrated as part of the device.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2013/0258440 by Eaton et al.  
Regarding claims 1, 12, Eaton teaches an electrochromic device (102) comprising: a single active layer (electrochromic medium 110) configured to be alternately placed in a light-transmitting state in which relatively large amounts of light can be transmitted through the active layer (clear or uncolored state, when a controller system 100 increases transmittance such that there is approximately no reduction in transmission, [0032]-[0034]) and a light-blocking state in which relatively small amounts of light can be transmitted through the active layer (controller 112 is configured to monitor electrical power supplied to the electrochromic device 102 and adjust the electrical power supplied to the electro-optic device 102 to maintain the electro-optic device 102 in an approximately minimum transmission state), wherein the device comprises no other layers of material that contribute to transitioning between the two states, wherein two substantially transparent substrates 104, 106 that do not contribute to transitioning between the two states are used.


Regarding claims 13, 14, Eaton teaches anodic material may comprise a polymer film, such as polyaniline, polythiophenes, polymeric metallocenes, or a solid transition metal oxide, including, but not limited to, oxides of vanadium, nickel, iridium, as well as numerous heterocyclic compounds, etc. ([0049])
Regarding claim 15, Eaton teaches a voltage source (power supply 120) configured to apply an electrical potential to the active layer.
Regarding claim 16, Eaton teaches the controller system, wherein the current monitoring and reverse potential comprises applying a reverse potential to the electro-optic device while reducing a current to reverse direction that would otherwise cause reverse coloring. ([0065])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton as applied above, and further in view of Japan patent publication JP 07207260 A  (‘260 publication, English abstract attached).  Eaton teaches the electrochromic device having the electrochromic polymer medium as stated above but does not specify a base polymer for the electrochromic medium.  The ‘260 publication .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton and the ‘260 publication as applied above, and further in view of U.S. PGPub 2004/0074779 to Sotzing.  Eaton and the ‘260 publication suggest the electrochromic device having the electrochromic polymer medium as stated above but do not specify the composition of the electrochromic medium to include an acid and/or oxidant.  Sotzing teaches a polymeric composition having a useful band gap for industrial application including electrochromic displays, using a conducting polymer composition comprising polythiophene/poly(thieno[3,4-b]thiophene homopolymer), or a copolymer formed from one or more additional electroactive monomers and/or non-electroactive monomers, where the electroactive monomers may include suitable substituents including nitro; (see at least [0015]-[0017]) wherein electrical conductivity of a film formed by the polymeric composition can be modified by doping with acid (e.g., HCl) and/or an oxidant (e.g., ammonium persulfates); (see at least [0027], [0036]) wherein a thin film prepared by oxidative chemical from water has an Eg of 1.09 eV, and a film prepared by electrochemical reaction has an Eg of 0.85 eV, and polymeric compositions produced by electrochemical oxidation are blue in the reduced form (insulating state) and colorless in the oxidized form (conductive state). (See at least [0042]) Sotzing’s polymeric composition provides intrinsically conducting polymers that exhibit useful band gaps for industrial applications, that can be readily dispersed in water, and that are stable in solution to afford a useful shelf life, and it would have been obvious to one having ordinary .
Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton as applied above, and further in view of U.S. Patent 5,995,273 to Chandrasekhar.  
Regarding claim 9, Eaton teaches the electrochromic device having an anodic or cathodic polymer matrix as stated above but does not specify particular materials for the conducting polymer.  Chandrasekhar also teaches an electrochromic device containing a conducting polymer/dopant matrix including a polymeric dopant, a useful aqueous prepared solid electrolyte may comprise an acidic electrolyte based on poly(vinyl alcohol) incorporating the polymeric dopant.  The poly(vinyl alcohol) allows the electrolyte to form a solid and greatly increases the conductivity of the electrolyte.  It thus would have been obvious to one having ordinary skill in the art to modify Eaton’s invention by selecting the electrolyte based on poly(vinyl alcohol) for the anodic or cathodic polymer matrix as suggested by Chandrasekhar for the same reason and advantage.
Regarding claim 17, Eaton teaches the electrochromic device having an anodic or cathodic polymer matrix as stated above but does not specify a range of electric potential.  Chandrasekhar suggests a desired potential of +0.7V.  To change the color of the electrochromic device, the potential across the conducting polymer is varied. When a positive potential is applied to the electrochromic conducting polymer layer 18, the conducting polymer becomes highly colored, i.e., has high absorption. As the potential applied to layer 18 is decreased and becomes negative, the conducting polymer becomes more transparent and less absorptive. When the electrochromic conducting polymer reaches its fully reduced state, it is substantially transparent.  (col. 15, lines 27-40, col. 16., lines 56-67)  Since the voltage is clearly a result-effective variable in controlling the light absorptive state, it would have been obvious to one having ordinary skill in the art to perform routine experimentation to determine the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. as applied to claim 7 above, and further in view of U.S. PGPub 2005/0079386 to Brown, Jr. et al.
Regarding claims 10, 11, Eaton teach an electrochromic device but does not specify one of the dyes claimed.  Brown also teaches an electrochromic device that uses electrochromic dyes such as methyl viologen (nitrogen group), as the electrochromic dyes in their inherent thin film states show a color change upon application of a potential, and the color change is reversed when an opposite potential is applied, with conducting substrate and dyes on the surface in principle inducing a similar color change in them upon application of the potential, wherein, on passing the forward current, the color of the viologen embedded cellulose turns bluish.  The current tends to oxidize methyl viologen, which is visible in the form of bluish color at the points of good contact and good dispersion of the dye.  On reversing the current, the bluish color disappeared.  By using a combination of dyes and their colored states-native and mixed, a display with a variety of different shades is possible.  It thus would have been obvious to one having ordinary skill in the art to modify Eaton’s invention by using electrochromic dyes such as methyl viologen as suggested by Brown as part of the electrochromic medium, for the same purposes.
Allowable Subject Matter
Claims 18-20 are allowed.  It is the examiner’s position that the specific combination of the elements used to form the conducting polymer as claimed would have required undue experimentations for a person of ordinary skill in the art and thus considered a nonobvious modification over prior art of record.  Furthermore, USPub20150234248 incorporates an electrolyte layer 16 and clearly deviates from the inventive concept of using no layers other than the active layer that contribute to transition between transparent and opaque states.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 3649